       Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


GERARDO DUBON RAMIREZ
c/o 519 H Street NW
Washington, DC 20001

JOSE MISSAEL DUBON
c/o 519 H Street NW
Washington, DC 20001

      Plaintiffs,

v.                                           Civil Action No. __________________
DARIEN DC, LLC
d/b/a BIDWELL
1309 5th Street NE                           COMPLAINT
Washington, DC 20002

JOHN PATRICK MOONEY
200 Q Street NE, Apt. 2402
Washington, DC 20002

MICHAEL PATRICK O’SULLIVAN
242 E 25th Street, Apt. 5A
New York, NY 10010

JORGE SANTOS
715 Thayer Avenue
Silver Spring, MD 20910

JUAN CARLOS ALFARO BALTAZAR
3932 7th Street NE
Washington, DC 20017

      Defendants.
           Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 2 of 13




                                          COMPLAINT

1.      Defendants operate Bidwell, a restaurant with the motto: “responsibly sourced.” But

when it came time to pay their staff, Defendants were decidedly irresponsible. Defendants split

Plaintiffs’ weekly pay into multiple checks in order to hide the fact that Plaintiffs worked sixty to

seventy hours a week. And Defendants ignored their obligation to provide paid “safe and sick

leave” to Plaintiffs — and the health risks that this practice posed to both their employees and

their customers.

2.      Plaintiffs bring this action to recover damages for Defendants’ willful failure to pay over-

time wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the

District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001 et

seq.; the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code

§ 32-1301 et seq.; and for Defendants’ failure to provide safe and sick leave, in violation of the

District of Columbia Accrued Safe and Sick Leave Act (“ASSLA”), D.C. Code § 32-131.01 et

seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred

in this district.

                                               Parties

5.      Plaintiff Gerardo Dubon Ramirez is an adult resident of the District of Columbia.

6.      Plaintiff Jose Missael Dubon is an adult resident of the District of Columbia.




                                                  2
             Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 3 of 13




7.      Defendant Darien DC, LLC is a District of Columbia corporate entity. It does business as

Bidwell. Its principal place of business is located at 1309 5th Street NE, Washington, DC 20002.

Its registered agent for service of process is S and P Registered Agents, Inc., 1008 Pennsylvania

Avenue SE, Washington, DC 20003.

8.      Defendant John Patrick Mooney is an adult resident of the District of Columbia. He re-

sides at 200 Q Street NE, Apt. 2402, Washington, DC 20002. He is an owner and officer of De-

fendant Darien DC, LLC. He exercises control over the operations of Darien DC, LLC — includ-

ing its pay practices.

9.      Defendant Michael Patrick O’Sullivan is an adult resident of New York. He resides at

242 E 25th Street, Apt. 5A, New York, NY 10010. He is an owner and officer of Defendant Dar-

ien DC, LLC. He exercises control over the operations of Darien DC, LLC — including its pay

practices.

10.     Defendant Jorge Santos is an adult resident of Maryland. He resides at 715 Thayer Ave-

nue, Silver Spring, MD 20910. He was a chef at Bidwell and an employee of Defendant Darien

DC, LLC. He exercised control over the operations of Darien DC, LLC — including its pay

practices.

11.     Defendant Juan Carlos Alfaro Baltazar is an adult resident of the District of Columbia.

He resides at 3932 7th Street NE, Washington, DC 20017. He is a chef at Bidwell and an em-

ployee of Defendant Darien DC, LLC. He exercises control over the operations of Darien DC,

LLC — including its pay practices.

                                       Factual Allegations
12.     Defendants Darien DC, LLC, Mooney, and O’Sullivan own and operate the restaurant

Bidwell, located at 1309 5th Street NE, Washington, DC 20002.




                                                3
          Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 4 of 13




13.     Plaintiff Gerardo Dubon Ramirez worked at Bidwell from approximately June 4, 2018

through approximately March 15, 2020.

14.     Plaintiff Jose Missael Dubon worked at Bidwell from approximately September 3, 2018

through approximately February 23, 2020.

15.     Plaintiffs worked at Bidwell as cooks.

16.     Plaintiffs’ job duties at Bidwell primarily consisted of preparing and cooking food.

17.     Plaintiffs typically and customarily worked six days per week. However, on occasion,

Plaintiffs worked seven days per week.

18.     Plaintiff Gerardo Dubon Ramirez typically and customarily worked between sixty-five

and seventy-five hours per week.

19.     Plaintiff Jose Missael Dubon typically and customarily worked seventy-five hours per

week.

20.     At all relevant times, Defendants required Plaintiffs to clock in at the beginning of their

work day and to clock out at the end of their work day.

21.     Defendants assigned each Plaintiff a unique pin number to clock himself in and out.

22.     At all relevant times, Defendants paid Plaintiffs by the hour.

23.     At all relevant times, Defendants paid Plaintiffs once a week.

24.     At all relevant times, Defendants paid Plaintiffs by check.

25.     When Plaintiffs worked more than forty hours in a workweek, Defendants paid them with

at least two different checks, each check issued under a different name.

26.     Defendants paid Plaintiff Gerardo Dubon Ramirez with one check in his own name, and

another check in the name “Cruz D. Ramirez.”




                                                  4
           Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 5 of 13




27.      Defendants paid Plaintiff Jose Missael Dubon with one check in his own name, and an-

other check in the names “Alexandro Jorquin”, “Cristobal Cantoran”, or “Jose Noe Dubon.”

28.      Defendants split Plaintiffs’ wages into multiple paychecks to conceal their obligation to

pay overtime wages.

29.      Defendants paid Plaintiff Gerardo Dubon Ramirez approximately the following hourly

rates:

                           Approximate Dates                 Hourly Rate
                       Jun. 04, 2018–Apr. 30, 2019             $15.00
                       May 01, 2019–Mar. 15, 2020              $16.00

30.      Defendants paid Plaintiff Jose Missael Dubon between $15.00 and $16.00 per hour.

31.      Plaintiffs worked more than forty hours per workweek for Defendants.

32.      At all relevant times, Defendants paid Plaintiffs the same regular hourly rate across all

hours worked.

33.      At all relevant times, Defendants did not pay Plaintiffs overtime wages — or one and

one-half times their regular hourly rate for hours worked in excess of forty in a workweek.

34.      Defendants owe Plaintiff Gerardo Dubon Ramirez approximately $22,522.87 in overtime

wages (excluding liquidated damages).

35.      Defendants owe Plaintiff Jose Missael Dubon approximately $21,223.13 in overtime

wages (excluding liquidated damages).

36.      Furthermore, Defendants never provided Plaintiffs with paid leave as required by the

ASSLA. D.C. Code § 32-131.02.

37.      Plaintiffs lost wages in 2018-2020 because they were sick.

38.      For Defendants’ failure to provide paid leave, Defendants owe Plaintiff Gerardo Dubon

Ramirez approximately $872.00 in lost wages and compensatory damages.




                                                  5
         Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 6 of 13




39.    For Defendants’ failure to provide paid leave, Defendants owe Plaintiff Jose Missael Du-

bon approximately $756.00 in lost wages and compensatory damages.

40.    Defendants should have provided Plaintiff Gerardo Dubon Ramirez with 3.0 days of paid

leave in 2018, 3.0 days of paid leave in 2019, and 1.0 day of paid leave in 2020.

41.    Defendants should have provided Plaintiff Jose Missael Dubon with 2.0 days of paid

leave in 2018, 3.0 days of paid leave in 2019, and 1.0 day of paid leave in 2020.

42.    Defendants owe Plaintiff Gerardo Dubon Ramirez $3,500.00 — $500.00 of “additional

damages” for each accrued day of leave denied, regardless of whether he took unpaid leave or

reported to work on that day. D.C. Code § 32-131.12(b).

43.    Defendants owe Plaintiff Jose Missael Dubon $3,000.00 — $500.00 of “additional dam-

ages” for each accrued day of leave denied, regardless of whether he took unpaid leave or re-

ported to work on that day. D.C. Code § 32-131.12(b).

44.    Defendant John Patrick Mooney set, or played a part in setting, the restaurant’s hours of

operation.

45.    Upon information and belief, Defendant John Patrick Mooney signed Plaintiff’s

paychecks.

46.    Upon information and belief, Defendant John Patrick Mooney participated in the decision

to hire Defendant Jorge Santos.

47.    Upon information and belief, Defendant John Patrick Mooney participated in the decision

to hire Defendant Juan Carlos Alfaro Baltazar.

48.    Upon information and belief, Defendant John Patrick Mooney was aware that Plaintiffs’

weekly wages were split across multiple checks.




                                                 6
           Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 7 of 13




49.     Defendant Michael Patrick O’Sullivan set, or played a part in setting, the restaurant’s

hours of operation.

50.     Upon information and belief, Defendant Michael Patrick O’Sullivan had the authority to

sign Plaintiff’s paychecks.

51.     Upon information and belief, Defendant Michael Patrick O’Sullivan participated in the

decision to hire Defendant Jorge Santos.

52.     Upon information and belief, Defendant Michael Patrick O’Sullivan participated in the

decision to hire Defendant Juan Carlos Alfaro Baltazar.

53.     Upon information and belief, Defendant Michael Patrick O’Sullivan was aware that

Plaintiffs’ weekly wages were split across multiple checks.

54.     Defendant Jorge Santos participated in the decision to hire Plaintiff Gerardo Dubon

Ramirez.

55.     Defendant Jorge Santos participated in the decision to hire Plaintiff Jose Missael Dubon.

56.     Defendant Jorge Santos participated in scheduling Plaintiffs’ hours of work.

57.     Defendant Jorge Santos supervised Plaintiffs’ work.

58.     Defendant Juan Carlos Alfaro Baltazar participated in the decision to hire Plaintiff

Gerardo Dubon Ramirez.

59.     Defendant Juan Carlos Alfaro Baltazar participated in the decision to hire Plaintiff Jose

Missael Dubon.

60.     Defendant Juan Carlos Alfaro Baltazar played a part in setting Defendants’ pay practices.

61.     Defendant Jorge Carlos Alfaro Baltazar participated in scheduling Plaintiffs’ hours of

work.

62.     Defendant Juan Carlos Alfaro Baltazar supervised Plaintiffs’ work.




                                                 7
          Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 8 of 13




63.    At all relevant times, Defendants had the power to hire and fire Plaintiffs.

64.    At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

65.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

66.    At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.

67.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular hourly rate for all hours worked in excess of forty hours

in any one workweek.

68.    At all relevant times, Defendants were aware that they were legally required to provide

Plaintiffs with paid safe and sick leave.

69.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

70.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

71.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of the District of Columbia.

                                            COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
72.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

73.    Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29

U.S.C. § 203(d).

74.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.


                                                 8
         Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 9 of 13




75.    Defendants violated the FLSA by knowingly failing to pay one or more Plaintiffs at least

one and one-half times their regular hourly rates for hours worked in excess of forty hours in any

one workweek.

76.    Defendants’ violations of the FLSA were willful.

77.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                           COUNT II
            FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA
78.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

79.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCMWA.

D.C. Code § 32-1002(3).

80.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

81.    Defendants violated the DCMWA by knowingly failing to pay one or more Plaintiffs at

least one and one-half times their regular hourly rates for hours worked in excess of forty hours

in any one workweek.

82.    Defendants’ violations of the DCMWA were willful.

83.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated dam-

ages, reasonable attorney’s fees and expenses, court costs, interest, and any other relief deemed

appropriate by the Court.




                                                 9
         Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 10 of 13




                                           COUNT III
                   FAILURE TO PAY WAGES UNDER THE DCWPCL

84.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

85.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

86.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

87.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

88.    For purposes of the DCWPCL, “wages” include, among other things, minimum and over-

time wages. D.C Code § 32-1301(3).

89.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs all wages

due, including overtime wages.

90.    Defendants’ violations of the DCWPCL were willful.

91.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiffs for un-

paid wages, an amount equal to three times the amount of unpaid wages as liquidated damages,

interest, reasonable attorney’s fees and expenses, court costs, and any other relief deemed appro-

priate by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016)

(“[T]he liquidated-damages provision of the DCWPCL awards treble damages as liquidated

damages in addition to the actual damages in the form of unpaid wages.”).

                                           COUNT IV
               FAILURE TO PROVIDE SICK LEAVE UNDER THE ASSLA

92.    Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.



                                                 10
         Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 11 of 13




93.    Each defendant was an “employer” of Plaintiffs within the meaning of the ASSLA. D.C.

Code § 32-131.01.

94.    The ASSLA requires the following amounts of paid leave:

                                                                       Maximum Provision
         Size of Employer            Provision of Paid Leave
                                                                       Per Calendar Year
      100 or more employees     1 hour for every 37 hours worked             7 days
      25 to 99 employees        1 hour for every 43 hours worked             5 days
      24 or fewer employees     1 hour for every 87 hours worked             3 days

D.C. Code § 32-131.02(a).

95.    Defendants violated the ASSLA by not providing Plaintiffs the required paid leave.

96.    For Defendants’ violations of the ASSLA, Defendants also owe Plaintiffs $500.00 of “ad-

ditional damages” for each accrued day of leave denied, regardless of whether Plaintiffs took

unpaid leave or reported to work on that day. D.C. Code § 32-131.12(b).

97.    For Defendants’ violations of the ASSLA, Defendants are liable for back pay for lost

wages, compensatory damages, punitive damages, Plaintiffs’ reasonable attorney’s fees and ex-

penses, court costs, and any other relief deemed appropriate by the Court. D.C. Code § 32-

131.12(e).

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $190,564.20, and

grant the following relief:

       a.       Award Plaintiffs $174,984.00, consisting of the following overlapping elements:

              i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                       suant to the FLSA, 29 U.S.C. § 216;




                                                11
     Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 12 of 13




        ii.       unpaid overtime wages, plus three times the amount of unpaid wages as

                  liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

       iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                  damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                  1308;

b.         Award Plaintiffs $8,128.00, consisting of the following:

         i.       $1,628.00 in lost wages and compensatory damages for denied paid leave,

                  pursuant to the ASSLA, D.C. Code § 32-131.02(e);

        ii.       $6,500.00 in additional damages for each day of denied paid leave, pursu-

                  ant to the ASSLA, D.C. Code § 32-131.12(b);

c.         Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

d.         Award Plaintiffs attorney’s fees and expenses computed pursuant to the matrix

approved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and up-

dated to account for the current market hourly rates for attorney’s services, pursuant to

the DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $7,052.20);

e.         Award Plaintiffs court costs (currently, $400.00); and

f.         Award any additional relief the Court deems just.




                                           12
       Case 1:20-cv-01758-CKK Document 1 Filed 06/29/20 Page 13 of 13




Date: June 29, 2020                       Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiffs




                                     13
